Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Schreiber, U. S. Patent Publication No. 20010/0064234 and GANTMAN et al., U. S. Patent Publication No. 2013/0117817) do not teach nor suggest in detail a system, method for requesting and storing cookie directive file comprising an exclusion directive specifying sub domain names associated with a server specified in disjoined form, the cookie directive file specifying a list of resource locators of servers under the server computer to exclude from sending a cookie; receiving the cookie directive file as a text file including plurality of records specified with predefined syntax using regular expressions including patterns used to match character combinations in strings and responsive to detecting browser request culling existing cookies based on cookie setting attributes associated with the existing cookies and removing from a culled list of existing cookies and suppressing sending the cookie from client machine that matches the exclusion directive. Schreiber and GANTMAN respectively only teach a system for rending a browser within a web page comprising stripping and storing any cookie attached to the response and using them for subsequent requests and system for generating first and second cookies to be used within session based on use of conditions defined by the client browser. Thus the prior arts of record taking singly or in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444